PATRICIA BRECKENRIDGE, Judge.
I concur in the portion of the principal opinion’s holding that Lawrence Joseph Hess violated Rule 4-8.4(d) by engaging in conduct prejudicial to the administration of justice. Rule 4.8-4 enumerates conduct that amounts to professional misconduct, including a violation of a Rule of Professional Misconduct or conduct prejudicial to the administration of justice. While the rule states that “[i]t is professional misconduct for a lawyer to: (a) violate or attempt to violate the Rules of Professional Misconduct ...”, it does not necessarily follow that there is no professional misconduct without a separate violation of a rule other than Rule 4.8-4. Professional misconduct may arise when an attorney engages in conduct that is prejudicial to the administration of justice, regardless of whether such conduct violates any other Rule of Professional Misconduct. Therefore, the lack of a violation of another Rule of Professional Conduct does not preclude a violation of Rule 4-8.4(d).
While this Court has rarely applied the rule outside the context of an attorney’s representation of a client, the language of Rule 4-8.4(d) does not limit its application to conduct occurring in the representation of a client. Accordingly, I concur in the principal opinion’s application of the rule to Mr. Hess’ conduct and the conclusion that Mr. Hess knowingly and deliberately participated in bringing frivolous claims and filing frivolous liens against his former clients and that conduct was prejudicial to the administration of justice. Mr. Hess is not shielded from responsibility by having an attorney represent him in filing suit because the nature of his claims for collection of attorney fees did not involve complex facts or law that would have permitted him to rely on the expertise of his counsel.
I do not concur in the remainder of the principal opinion, however, holding that Mr. Hess violated Rule 4-3.1. I do not believe that Rule 4-3.1 applies to an attorney who is acting as a client and not as an advocate. While the principal opinion is correct that the word “lawyer” is not limited or modified in Rule 4-3.1, the use of the term “lawyer” in the context of that rule, and in the context of the rules that precede and follow it, clearly references acts of an attorney as an advocate — not actions done in conducting the lawyer’s business or personal affairs. See Rule 4-3.2 (lawyer’s duty to promote expeditious litigation); Rule 4-3.3 (lawyer’s duty to act with candor toward the courts); Rule 4-3.4 (lawyer’s duty to act with fairness towards opposing counsel). As noted by the dissenting opinion, “neither OCDC nor this Court’s independent research has revealed any other case in which Rule 4-3.1 or its analogues in other states have been applied to a lawyer who is not acting as an advocate but instead is a client.”
*50Because Mr. Hess has violated Rule 4-8.4(d), I concur to impose reciprocal discipline on Mr. Hess and indefinitely suspend his license with no leave to re-apply for six months.